Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 07 November 2019 has been entered. Claims 10 and 13 have been amended. Claims 1 – 13 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0019] discusses deceleration of a drive force. It is unclear how a force – as opposed to an object – can be decelerated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 at line 6 recites “the plurality of concave parts corresponding to the plurality of through holes”. There is insufficient antecedent basis for this limitation in the claims. Specifically, the claimed relationship between the two sets of features was not previously introduced.



Claim 7 at line 2 recites “the plurality of through holes”. There is insufficient antecedent basis for this limitation in the claims.

Claim 7 at line 6 recites concave parts having a shape corresponding to through holes. The scope of such a limitation is unclear, and does not appear to have antecedent basis within the specification. For the purpose of examination, the claim will be read as merely requiring some sort of similar geometry between the two features.

Claim 13 at lines 6-7 recite that a force is “decelerated”. It is unclear how the instant invention would include deceleration of a force, or what constitutes deceleration of a force. Paragraphs [0019] and [0030] employ the term “decelerated”, yet appear to actually describe a gear reduction. For the purpose of examination, the claim will be read as reducing the rotational speed output of the motor.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 11 – 13, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoe et al (2015/0276070) in view of Pawlik et al (9,109,824).

Regarding Claim 1, Yokoe teaches (Figs 1-5B, 10A and 10B) a valve device with “a valve chamber (36) to be supplied with fluid; a valve seat surface (24) provided inside the valve chamber (36); a valve element (27) mounted at a position overlapping with an opening part (22) provided in the valve seat surface (24); a valve element drive member (51) that moves the valve element (27) along the valve seat surface (24); and a drive source (40) that drives the valve element drive member (51, via 53), wherein the valve element (27) includes a concave part (78) provided on an abutment surface (77) abutting against the valve seat surface (24), and a through hole (67) opening in a bottom surface (78a) of the concave part (78)”.
Yokoe teaches concave parts that have equal widths in the claimed directions; that is, the concave parts are circular.
Pawlik teaches (Fig 13b) the use of concave parts (at 6) in which a width in a first direction (the circumferential direction) is smaller than a width in a second direction (the radial direction) orthogonal to the first direction.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yokoe to have concave parts shaped as taught by Pawlik in order to yield the predictable result of allowing the required flow envelope while reducing the distribution diameter, thus reducing actuation torque as taught by Pawlik (col 12, ll 32-67, and particularly at ll 62-64) and therefore reducing motor and energy cost by way of the reduced torque requirement.

Yokoe as modified by Pawlik further teaches a valve in which:

Regarding Claim 2, “an edge of the concave part (Pawlik, 6) includes a straight line part (extending in the radial direction) positioned on either side in the first direction (that is, circumferentially) of the through hole (Yokoe, 67).”

Regarding Claim 3, “the valve element drive member (Yokoe, 51) rotates the valve element (27) about a rotation axial line (L1) perpendicular to the valve seat surface (24), and the opening part (22) is located on a movement trajectory of the through hole (67) obtained when the valve element (27) rotates about the rotation axial line (L1), the first direction is a circumferential direction centered around the rotation axial line, the second direction is a radial direction centered around the rotation axial line, and the concave part (Pawlik, 6) has a long hole shape in which a width in the circumferential direction is smaller than a width in the radial direction (see Fig 13b).”

Regarding Claim 4, “an outer shape of the valve element (Yokoe, 27) is circular centered around the rotation axial line (Figs 5A-5B), and the through hole (67) is circular (as depicted in Fig 10A).”

Regarding Claim 5, “a center of the concave part (Pawlik, 6) in the radial direction is closer to a rotation center of the valve element than an outer peripheral edge of the valve element (see Fig 13b).”

Regarding Claim 6 as best understood, “the through hole (Yokoe, 67) includes a plurality of through holes (Figs 10A-10B), the valve element (27) is formed with the plurality of through holes (67), and at least some of the plurality of through holes (67) are different in hole diameter (as depicted at Figs 10A-10B), and the concave part (Pawlik, 6) includes a plurality of concave parts (as depicted in Yokoe Figs 10A-10B and Pawlik Fig 13b), and in the abutment surface (Yokoe, 77), the plurality of concave parts (Pawlik, 6) corresponding to the plurality of through holes (Yokoe, 67) are formed at positions separated from one another (as at Yokoe Fig 10B or Pawlik Fig 13b).”

Regarding Claim 7 as best understood, “the plurality of through holes (Yokoe, 67) are arranged in a circumferential direction centered around the rotation axial line (L1), at least some of the plurality of through holes (67) are different in hole diameter (as depicted at Figs 10A-10B), and the concave part (Pawlik, 6) includes a plurality of concave parts (6), in the abutment surface (Yokoe, 77), and the plurality of concave parts (Pawlik, 6) having a shape corresponding (both shapes include closed perimeters and are therefore read as “corresponding”) to the plurality of through holes (Yokoe, 67) are formed at positions separated from one another in the circumferential direction (as at Yokoe Fig 10B or Pawlik Fig 13b).”

Regarding Claim 8, “the valve element (Yokoe, 27) includes a flow channel groove (73) formed on an opposite surface (68) facing an opposite side of the abutment surface (77), and the through hole (67) opens in a bottom surface (74) of the flow channel groove (73).”

Regarding Claim 9, “the opposite surface (Yokoe, 68) faces the valve element drive member (51), and the opposite surface (68) includes a support surface (that is, any portion of feature 68) abutting against the valve element drive member (51, at least at 51a).”

Regarding Claim 11, “a depth of the concave part (Yokoe, 78) is deeper than a hole diameter of the through hole (67, as depicted at Figs 7 and 10B).”

Regarding Claim 12, “the abutment surface (Yokoe, 77) is formed with a cutaway part (81) at a position separated from the concave part (78 or Pawlik, 6), and the cutaway part (81) has a width in the first direction (that is, the circumferential direction) larger than a width in the first direction of the opening part 22) and opens to an outer peripheral surface of the valve element (27).”

Regarding Claim 13 as best understood, “the drive source (Yokoe, 40) is a stepping motor (para [0054]), and the valve element drive member (51) is a gear member having a tooth part (59) formed on an outer peripheral surface of the valve element drive member (51), and a driving force of the drive source  (40) is transmitted to the valve element drive member (51) after being decelerated (that is, the rotational speed is decreased via the gear reduction of features 50, 59).”

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753